Citation Nr: 1513395	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-00 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for anaplastic large cell lymphoma, claimed as T-cell lymphoma cancer.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran had active service from September 1942 to October 1942, and from November 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 (lymphoma) and October 2012 (PTSD) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Veteran was originally scheduled to present testimony at a Travel Board hearing before a Veterans Law Judge in September 2013, and that hearing was rescheduled for good cause.  However, in a February 2014 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence fails to link the appellant's anaplastic large cell lymphoma, claimed as T-cell lymphoma cancer, to active service.

2.  The symptoms of the Veteran's PTSD are mild, do not have a significant impact on social functioning or behavior, and result in anxiety, chronic sleep impairment, nightmares, insomnia, worry, intrusive thoughts, and an exaggerated startle response to loud and unexpected noises.





CONCLUSIONS OF LAW

1.  The criteria for service connection for anaplastic large cell lymphoma, claimed as T-cell lymphoma cancer, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for a rating in excess of 30 percent for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the claim for service connection for anaplastic large cell lymphoma, VA's notice requirements were satisfied by an October 2009 letter which advised the appellant of the criteria for establishing service connection and provided him with notice regarding the assignment of disability ratings and effective dates.  The letter was sent prior to the initial adjudication of the appellant's claim in April 2010.

With respect to the claim for an initial rating in excess of 30 percent for PTSD, VA has met its duty to notify for this claim.  Service connection for PTSD was granted in an October 2012 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional notice under the VCAA is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the appellant in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained and associated with the claims file the appellant's service treatment and personnel records, and records of his post-service treatment.

The Veteran was afforded a VA compensation and pension examination germane to his PTSD in June 2011.  This examination was adequate because the examiner based her opinions upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examiner fully described the functional effects caused by the Veteran's disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

A medical opinion regarding the Veteran's anaplastic large cell lymphoma, claimed as T-cell lymphoma cancer, is not required because the record does not indicate that the disability had a causal connection to or was associated with his active military service.  See 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the appellant's claims.  Consequently, no further assistance to the appellant with the development of evidence is required.

Service Connection for Anaplastic Large Cell Lymphoma

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran contends in his October 2009 claim that his "T-cell lymphoma cancer [is] a direct or a secondary result [of] my service in WWII."  In a July 2012 letter, the Veteran asserted that "While in the jungles, doctors have told me that exposure to the chemicals they used to kill the foliage has caused the cancer in my legs."

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for anaplastic large cell lymphoma, claimed as T-cell lymphoma cancer, because there is no competent and credible evidence linking it to service.

The Veteran's service treatment records show no evidence of lymphoma, including in his Physical Examinations dated September 1942, November 1943, and December 1945, and in his Medical History reports dated October 1942 and December 1945.

Moreover, the Veteran's private physician, Dr. Jose Penagaricano of the Central Arkansas Radiation Therapy Institute (CARTI), commented in a February 2001 treatment record that the Veteran's "oncologic history dates back to October of 2000, when he noticed an ulceration on the dorsum of his right foot....Pathology reported T-cell lymphoma."  Similarly, a March 2001 VA physician found that the Veteran's anaplastic large cell lymphoma was diagnosed in November 2000, and an April 2004 VA treatment record includes a physician's finding that the Veteran's anaplastic large cell lymphoma had its onset in December 2000.  No evidence of an onset earlier than October 2000 is of record.  Thus, the onset of the Veteran's lymphoma occurred more than fifty years after his separation from service.

Additionally, the Veteran is not competent to link his current lymphoma to service or to any event therein because it is a complex disorder requiring medical testing.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The Board has considered the Veteran's July 2012 assertion that "While in the jungles, doctors have told me that exposure to the chemicals they used to kill the foliage has caused the cancer in my legs."  The Board finds that this assertion lacks credibility.  On its face, the assertion suggests that the Veteran was told while serving in jungles that he had cancer.  This statement is outweighed by the Veteran's contemporaneous Physical Examination and Medical History reports, wherein clinicians found no cancer in the legs or in any other part of the body, and the Veteran made no statement to the effect that he had been told he had cancer.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history); see also Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (noting that where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  This statement is further contradicted by the findings of Dr. Penagaricano and VA physicians to the effect that the Veteran's cancer had its onset no earlier than October 2000.

Finally, even if the Veteran's July 2012 assertion is construed to mean that his doctors told him after service that his exposure to defoliants during World War II caused the cancer in his legs, the doctors were not identified, none of the available treatment records contain this information, and the Veteran neither cites the type of defoliant(s) to which he was exposed, nor explains the mechanism by which it caused cancer.  

Consequently, no nexus exists between the Veteran's service and the present lymphoma disability.

The most probative evidence of record shows that the Veteran's anaplastic large cell lymphoma, claimed as T-cell lymphoma cancer, is unrelated to service.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of that issue is denied.

Initial Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The record shows that the Veteran filed a claim for service connection for his PTSD on February 18, 2011.  The RO issued a rating decision in October 2012 that granted the Veteran's claim for service connection for PTSD and assigned a 30 percent rating.  A subsequent rating decision, dated March 2015, corrected the effective date of the grant to be effective as of the date of the February 18, 2011 claim.  The Veteran filed a timely Notice of Disagreement in October 2012, and the RO issued a Statement of the Case in July 2013.  The Veteran filed a timely Substantive Appeal in September 2013.

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-V.  See 38 C.F.R. § 4.125(a).

Global Assessment of Functioning (GAF) scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case it is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Following a review of the evidence of record, the Board finds that an initial rating in excess of 30 percent is not warranted.  In reaching this decision, the Board has reviewed the evidence of record, to include VA treatment and examination reports, and the Veteran's statements.

The Veteran contends in his October 2012 notice of disagreement that a rating in excess of 30 percent is warranted.

The Board has considered the Veteran's records of VA treatment for his service-connected PTSD, as well as his VA examination report.

At his June 2011 VA examination, and in his treatment records, the Veteran reported that he experiences nightmares, insomnia, worry, intrusive thoughts, and an exaggerated startle response to loud and unexpected noises.  Anxiety also was observed.  At the 2011 examination, the Veteran denied any suicidal or homicidal ideation.  The examiner deemed the Veteran's symptoms "mild," and found that they do not have a significant impact on social functioning or behavior.  The examiner diagnosed chronic PTSD, and assigned a GAF score of 61.

Based on the evidence of record, the Board finds that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as anxiety and chronic sleep impairment.

The Board notes that the evidence of record reflects that the Veteran has additional symptomatology, including nightmares, insomnia, worry, intrusive thoughts, and an exaggerated startle response to loud and unexpected noises.  See Mauerhan, 16 Vet. App. 436 (2002).  However, the Board finds that such symptoms do not more nearly approximate ratings in excess of 30 percent under the General Rating Formula.  Specifically, the Veteran's symptoms do not reflect occupational and social impairment with reduced reliability and productivity; occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been essentially stable throughout the appeal.  Therefore, the assignment of staged ratings for such disability is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board finds that the most probative evidence shows that the Veteran is not unemployable due to his PTSD.  Specifically, the June 2011 VA examiner found that "the Veteran's symptoms do not preclude gainful employment, nor do they have a significant impact on social functioning or behavior."  Thus, TDIU is not raised by the record.

In summary, the Board finds that the Veteran's PTSD symptoms result in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Accordingly, the Board concludes that reasonable doubt does not apply, and the criteria for ratings in excess of 30 percent for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411.


ORDER

Service connection for anaplastic large cell lymphoma, claimed as T-cell lymphoma cancer, is denied.

An evaluation in excess of 30 percent for PTSD is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


